MIED (Rev. 8/07) Notice of Correction



                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN

IUOE LOCAL 324 RETIREMENT TRUST FUND, et
al
                      Plaintiff(s),                                            Case No. 17-13921

v.                                                                             Judge Linda V. Parker

LGC GLOBAL FM, LLC., et al                                                     Magistrate Judge Elizabeth A. Stafford


                      Defendant(s).
                                                             /

                                                       NOTICE OF CORRECTION

          Docket entry number           61   , filed     1/30/2020             , has been modified. The explanation for the correction

is stated below.

                   The docket entry was made on the wrong case.
                   The corresponding document image was missing or incomplete.
                   The wrong document image was associated.
                   The wrong judicial officer was listed on the case docket.
                   The filer information was inaccurate or omitted from the docket text.
                   The judicial officer information was inaccurate or omitted from the docket text.
                   The docket text was changed to include the Partial Payment Order.
            ✔      Other: Incorrect Date on Order



           If you need further clarification or assistance, please contact           Richard Loury           at (313) 234-5524 .



                                                                       DAVID J. WEAVER, CLERK OF COURT


Dated: January 30, 2020                                                s/Richard Loury
                                                                       Deputy Clerk
